                                                                                     filed
                                                           0


UNITED STATES DISTRICT COURT                               J                ^ JAM Z
EASTERN DISTRICT OF NEW YORK
                                                       X                     BROOKLYN OFFICE
JULIA V.PENALVER,

                           Plaintiff,                             " MEMORANDUM &ORDER
                                                                               19-CV-0I878
                   -against-
                                                                                                     i
SOCIAL SECURITY ADMINISTRATION,

                           Defendant.
                                                       X

ANN M.DONNELLY,United States District Judge:

          On March 26, 2019, the pro se plaintiff filed a complaint against the Social Security

Administration alleging that it retaliated against her for filing a 2013 complaint alleging

discrimination. (ECF No. 1 at 10-14; ECF No. 16 at 3.)' On July 12, 2019, the defendant moved

to dismiss the complaint(ECF No. 9), which the plaintiff opposed in a series ofletters(ECF Nos.

14-16).^ For the reasons discussed below, the plaintiffs complaint is dismissed.




    The Court refers to the page numbers assigned by the Court's Electronic Case Filing("ECF")system.
2
    The defendant moved for summary judgment in the alternative and filed a 56.1 statement. Although
    Rule 56 permits a party to move for summary judgment "at any time," Fed R. Civ. P. 56(b), pre-
    discovery summary judgment "is the exception rather than the rule and will be granted only in the
    clearest of cases." Wells Fargo Bank Northwest, N.A. v. Taca Intern. Airlines, S.A., 247 F. Supp. 2d
    352, 359-60(S.D.N.Y. 2002)(internal quotation marks and citations omitted). "Only in the rarest of
    cases may summary judgment be granted against a plaintiff who has not been afforded the opportunity
    to conduct discovery." Hellstromv. U.S. Dep't of Veterans Affairs,20\ F.3d 94,97(2d Cir. 2000)
    (citations omitted). Moreover, in light of the plaintiffs pro se status, I am reluctant to accelerate the
    litigation to summary judgment without providing her the opportunity to conduct discovery. Booker v.
    Griffin, No. 16-CV-00072, 2018 WL 1614346, at n.3 (E.D.N.Y. Mar. 31, 2018). Accordingly, 1
    analyze the defendants' motion as a motion to dismiss only.
                                           BACKGROUND^

        The plaintiff began working for the Social Security Administration in the Office of

Hearings and Appeals in 1985. (EOF No. 1 at 8.) Over the next fifteen years, the plaintiffs

managers promoted her several times and recognized the quality of her work with awards,

bonuses, and positive performance reviews. {Id. at 9.) In 2001,the plaintiffs managers

promoted her to a paralegal specialist, a position she held until 2008. {Id.) As a paralegal

specialist, the plaintiff assisted Administrative Law Judges in reviewing records and drafting

opinions. {Id.)

        From 2008 to 2010,the plaintiff held a temporary supervisory role in which she managed

decision writers, including paralegal specialists and attorneys. {Id.) Although the defendants

commended the plaintiffs performance,they did not select her to be a permanent supervisor, and

she resumed her job as a paralegal specialist. {Id. at 9-10.) On July 8, 2013,the plaintiff filed a

Title VII complaint in this Court alleging that the Social Security Administration did not award

her the permanent supervisor position in retaliation for her prior complaints to the EBOC and her

cooperation with EEOC investigations. (EOF No. 16 at 3,Penalver v. United States ofAmerica.,

13-CV-03774.)^



^ All facts are taken from the complaint and the plaintiffs opposition letters. (ECF Nos. 1,14-16.)
 "[Ajlthough courts generally will not accept factual allegations raised for the first time in opposition to
 a motion to dismiss, some courts have construed the mandate to read a pro se plaintiffs papers liberally
 as allowing for consideration ofsuch allegations." Guity v. Uniondale Union Free Sch. Dist., No. 15-
 CV-5693,2017 WL 9485647, at *1 n.l (E.D.N.Y. Feb. 23, 2017), report and recommendation adopted,
 2017 WL 1233846(E.D.N.Y. Mar. 31, 2017)(internal quotation marks and citation omitted)(collecting
  cases).
 I take judicial notice ofthe plaintiffs filings in prior actions in the Eastem District ofNew York, as the
 Court may consider matters of public record when deciding a motion to dismiss. See Sutton ex rel.
 Rose V. Wachovia Sec., LLC,208 F. App'x 27,29-30(2d Cir. 2006). However,I consider the
 documents filed "not for the truth ofthe matters asserted in the other litigation, but rather to establish
 the fact ofsuch litigation and related filings." Kramer v. Time Warner Inc.,937 F.2d 767,774(2d Cir.
  1991)(citation omitted).
       The plaintiffs supervisors started criticizing her work in February of 2014, during the

settlement negotiations. (ECF No. 1 at 10.) Deborah Williams, the plaintiffs immediate

supervisor, told her that her performance was suffering and that she would be placed on "100

percent quality review," which meant that supervisors would edit her work before it was given to

the ALJs. {Id.) Ms. Williams told the plaintiff that her supervisor, Jamie Hanlon, mandated the

quality review. {Id.) The parties settled the lawsuit in March of2014.

       In November of2014, Ms. Hanlon assigned the plaintiff a new direct supervisor, Megan

Wada. {Id. at 11.) Although they had worked together for less than two months, Ms. Wada gave

the plaintiff a poor performance review in which she described the plaintiff as "combative." {Id.)

The plaintiff was offended by the description, and asked Ms. Wada to remove it from the file, but

Ms. Wada refused. {Id.) Six months later, in May of2015, Ms. Wada placed the plaintiff on a

performance assessment plan, which restricted her from working directly with ALJs and from

working overtime for pay. {Id. at 12.) Ms. Wada also assigned the plaintiff a mentor—^which
                                                       ✓

the plaintiff had requested in the past—^but required that all communications between the

plaintiff and her mentor pass through Ms. Wada. {Id.)

       Although the performance assessment plan ended in 2016,the plaintiffs work continued

to undergo quality review and she was still unable to work overtime for pay. {Id.) On occasion,

the plaintiff bypassed the quality review protocol and gave her drafts directly to the ALJs, who

finalized them with minimal changes. {Id. at 12-13.) But for the most part, the plaintiff

complied with the quality review program, which resulted in a backlog of her assignments

because ofthe multiple rounds of edits. {Id.) The ALJs held the plaintiff responsible for the

backlog, which caused her stress and fimstration. {Id. at 13.) The plaintiffs supervisors did not
allow her time during the workday to use the Employee Assistance Program, and they continued

to restrict her communications with her mentor and the ALJs. {Id. at 12,13.) At one point in

2016, Ms. Wada wrote a note to another supervisor in which she described the plaintiff as

"learning disabled," a description that upset the plaintiff greatly. {Id. at 13.) At this point, the

plaintiff was continuing her EAP counseling outside of work to handle her emotional stress. {Id.

at 12,13.) The plaintiff now sees a private therapist and psychiatrist. (ECF No. 16 at 3.)

        In 2016,the plaintifffiled a complaint with the Equal Employment Opportunity

Commission, alleging that the defendants were harassing her in retaliation for her 2013 lawsuit.

{Id. at 2.) In January of 2017, while the complaint was pending,the plaintiff was terminated

from her job. (ECF No. 1 at 14.) The next month,the plaintiff, through her union, requested

arbitration pursuant to the agency's negotiated grievance system to challenge her termination as

retaliation for her 2013 lawsuit. (ECF No. 16 at 6-7; see also ECF No. 10 at 16,18-48.)^

        Around the same time,the plaintiff asked her lawyer to file a complaint in federal court

alleging that the defendants harassed her at work, but directed him not to include any facts or

claims relating to her termination, because "the union >vill be handling the termination." (ECF

No. 16 at 7.) The plaintiffs counsel filed her complaint on March 10,2017, before the

Honorable Carol Bagley Amon,captioned Penalver v. Social Security Administration, 17-CV-

01366. (ECF No. 11, Ex. 1.) The complaint alleged that agency managers harassed the plaintiff

because of her age and in retaliation for her 2013 lawsuit, {Id.      13-25.)

       In May of2018,the arbitrator denied the plaintiffs wrongful termination challenge,

finding that the agency did not retaliate against her for filing the 2013 complaint and did not

harass her. (ECF No. 10 at 46-47("I believe that the agency did not retaliate because the


^ The complaint and opposition motion incorporate the arbitrator's award by reference. See Fed. R. Civ.
 P. 10(c) 2e\di Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230-231 (2d Cir. 2016).
Grievant filed a complaint with the EEOC. There were procedures in place, before the claim was

filed, to help the Grievant perform in a timely manner. It is also my beliefthat the Grievant

misinterpreted those procedures put in place, by the Agency,to be harassment.")) On August 30,

2018,the plaintiff voluntarily dismissed her complaint before Judge Amon. (ECF No. 11 at 21.)

On March 12, 2019,the plaintiff, no longer represented by an attorney, moved for

reconsideration of her voluntary dismissal before Judge Amon,claiming that her attomey misled

her into signing it. {Id. at 23-24.) The Court denied her request. {Id. at 28-29.)

       In the meantime,the plaintiffs pre-termination complaint alleging retaliation wound its

way through the EEOC. According to the plaintiff, she received a Right-to-Sue letter in

November of2018, and filed this complaint—^alleging that her managers harassed her for filing

the 2013 complaint—on March 26,2019. (ECF No. 16 at 5.)

                                  STANDARD OF REVIEW


       A court evaluating a motion to dismiss must accept as true the factual allegations in the

complaint and draw all reasonable inferences in the plaintiffs favor. Town ofBabylon v. Fed.

Hons. Fin. Agency,699 F.3d 221,227(2d Cir. 2012). However,an action will survive only if

the law recognizes the claims, and if the complaint pleads "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007). A claim is

plausible on its face when the plaintiff"pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662,678(2009)(citing               550 U.S. at 556). This standard requires more than

an "unadorned,the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (citing

Twombly,550 U.S. at 555).
        Allegations in pro se complaints are held to "less stringent standards than formal

pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,520(1972). The Court must

read a pro se complaint liberally and interpret it to raise the strongest arguments it suggests,

especially when it alleges civil rights violations. See Erickson v. Pardus, 551 U.S. 89,94

(2007);Sealed Plaintiffv. Sealed Defendant #7, 537 F.Bd 185, 191-93 (2d Cir. 2008); Weixel v.

Bd. ofEduc. ofCity ofNew York, 287 F.3d 138,146(2d Cir. 2002)(citing Weinstein v.

Albright, 261 F.3d 127, 132(2d Cir. 2001)).

                                          DISCUSSION


        The defendant claims that the complaint should be dismissed because the plaintiff did not

appeal the arbitrator's decision against her, and thus did not exhaust her administrative remedies.

The plaintiff responds that her complaint is premised on her earlier Title VII complaint, does not

concern her termination, and has been exhausted at the administrative level.

       5 U.S.C. § 7121 and 29 C.F.R. § 1614.301(a) govern discrimination claims brought by

federal employees who are bound by collective bargaining agreements. See generally Delaney v.

Hood,No.07-CV-471, 2009 WL 3199687, at *12(E.D.N.Y. Sept. 30, 2009). Pursuant to

Section 7121(d), an aggrieved federal employee "may raise the matter under a statutory

procedure or the negotiated procedure, but not both." 5 U.S.C. § 7121(d); see also O'Dwyer v.

Snow,No. OO-CV-8918, 2004 WL 444534, at *7(S.D.N.Y. Mar. 10,2004)("An employee

raising discrimination claims therefore must choose in which fora, either the negotiated

grievance procedure or the statutory forum,[she] wishes to pursue [her] administrative remedy.")

(citation omitted). The statute specifies that an employee makes her election "at such time as the

employee timely initiates an action under the applicable statutory procedure or timely files a
grievance in writing, in accordance with the provisions ofthe parties' negotiated procedure,

whichever event occurs first." Id.', see also 20 C.F.R. § 1614.301(a).

        An aggrieved employee cannot pursue both avenues ofrelief, and her election is

irrevocable. Vinieratos v. U.S., Dept. ofAir Force Through Aldridge, 939 F.2d 762,768(9th

Cir. 1991). As a result, an employee who files a complaint under a statutory procedure cannot

thereafter file a grievance under the negotiated procedure on "the same matter." 20 C.F.R. §

1614.301(a). Likewise, em aggrieved employee who files a grievance under the negotiated

procedure cannot thereafter file a complaint"on the same matter" imder a statutory procedure.

Id. Finally, whichever route the employee chooses, she must exhaust all applicable

administrative remedies before pursuing her claim in court. Delaney,2009 WL 3199687, at *12

(citation omitted); Fernandez v. Chertoff, 471 F.3d 45,54(2d Cir. 2006).

       A court deciding whether a plaintiff may seek a statutory remedy for alleged

discrimination after previously invoking negotiated grievance procedures must evaluate whether

the claims pertain to the same "matter." 20 C.F.R. § 1614.301(a). "Every court that has

considered the issue has concluded that the word 'matter' in 5 U.S.C. § 7121 and 29 C.F.R. §

1614.301 refers to the conduct underlying a plaintiffs claim, as opposed to the legal allegations

in the claim." Wright v. Snow,No.02-CV-7615,2004 WL 1907687, at *5(S.D.N.Y. Aug. 25,

2004)(collecting cases); Giove v. U.S. Dept. ofTransp., 178 F. App'x 814,818(10th Cir. 2006)

(the term "matter""refer[s] to the underlying government action which precipitated the

complaint," not the legal theory employed to challenge the government action)(citations

omitted); Guerra v. Cuomo, 176 F.3d 547,550(D.C. Cir. 1999)("[C]ourts have tended to

construe the term 'matter' to encompass more than a legal claim and instead to encompass the

'underlying action' or the 'topics' raised.")(citations omitted); Van Houten v. Gober, No. 98-
CV-270,1998 WL 966021, at *5(E.D. Pa. Nov. 10, 1998)("Two complaints refer to the same

'matter' ifthe disputed personnel action at the root ofthe employee's complaint is the same,

regardless ofthe legal theory on which the action is challenged.").

        In Facha v. Cisneros, 914 F. Supp. 1142, 1149-1150(E.D. Pa. 1996), the district court

did a side-by-side comparison ofthe allegations to determine whether the statutory complaint

and union grievance concerned the same matter.^ "If[the employee] raised a topic in both

documents, or ifthe arbitrators assigned to handle the grievance would necessarily have needed

to inquire into a topic in discharging their duties, then § 7121(d) bars [the employee] from

raising that same topic in [the employee's] subsequent EEO complaint." Id.

        A comparison ofthe plaintiffs allegations in the arbitration and in federal court confirms

that her claims concern the same "matter" for purposes of Section 7121. Ail of her claims allege

that agency managers began to scrutinize and criticize her work after she filed her 2013

complaint alleging a wrongful failure to promote.

                2017 Arbitration: The union's primary contention at arbitration is that the
                                  agency removed Grievant in retaliation for prior
                                  protected activity—a. Title VII lawsuit filed in July
                                  2013....[Ms. Penalver testified that] it was not until she
                                  filed a Federal District Court EEO complaint in
                                  November 2014, and began litigation and settlement
                                  shortly thereafter, that she was placed on 100% quality
                                  review. (EOF No. 10 at 26,35.)

                2017 Complaint: This action is brought against Defendant on the basis of
                                age discrimination and retaliation against- Plaintiff for
                                opposing discriminatory practices and/or participating
                                in protected activity.... Plaintiff began to experience
                                pointed forms of harassment and unsupported scrutiny
                                of her work product. (ECF No. 11 at 4,7.)



^ Other courts have applied the ''Facha test" to decide whether a grievance and statutory complaint cover
  the same "matter." See Zmul v. McDonald^ 98 F. Supp. 3d 852, 861 (M.D.N.C. 2015); Rosell v. Wood,
  357 F. Supp. 2d 123,129(D.D.C. 2004); VanHouten, 1998 WL 966021,at *5.

                                                   8
               2019 Complaint: The Retaliation/Reprisal and Harassment began when
                               my performance was raised as a concern in February
                               2014. This was during the time period I was in
                               settlement negotiations with a District Court complaint.
                                  (ECFNo. 1 at 10.)

       Although these claims vary slightly in legal theory, they all stem from the same actions

(criticism of her work), involving the same actors (supervisors Hanlon and Wada), during the

same time frame(2014 to 2017).

       The only discemable difference between the plaintiffs arbitration and statutory claims is

the allegation that the plaintiff ultimately was terminated from her position in 2017. The plaintiff

argues that her termination is a topic unique to her arbitration, so she should be permitted to

revive her pre-termination statutory complaint and pursue her harassment claims in federal court.

While a termination can be a separate issue from harassment,see Van Houten, 1998 WL 966021,

at *6,that is not the case here. First, in Van Houten,the termination and harassment allegations

concerned separate supervisors and distinct conduct. See id.("The reassignment occurred on a

different day,involved a different decisionmaker, and is not an automatic remedy even if Van

Houten had prevailed on his harassment claims.") The termination here, as alleged by the

plaintiff, was merely the final phase of Hanlon and Wada's three-year campaign to harass the

plaintifffor filing her 2013 complaint. In other words,the plaintiffs termination and harassment

allegations arise from the same pattern of conduct.

       Second, in Van Houten,the subject ofthe plaintiffs intended subsequent action—^his

termination—^would not necessarily have been resolved in his prior action, which raised

harassment claims. Id. at *6("If Van Houten had submitted his claim to arbitration, the

arbitrators would have had to resolve whether Van Houten was actually harassed by his

supervisor...[t]hey would not have been compelled, however,to resolve whether his Division
Chief, in deciding to transfer him out ofthe class...discriminated against him because of his

disability or retaliated against him for prior union or EEO activity."). Here, by contrast, the

arbitrator resolved the plaintiffs harassment claim—^the topic ofthe subsequent action—^when

he decided her wrongful termination claims: "I believe that the agency did not retaliate because

the Grievant filed a complaint with the EEOC. There were procedures in place, before the claim

was filed, to help the Grievant perform in a timely manner. It is also my belief that the Grievant

misinterpreted those procedures put in place, by the Agency,to be harassment." (EOF No. 10 at

46-47.) Because the arbitrator "necessarily" resolved the issue of harassment in "discharging

[his] duties," see Facha^ 914 F. Supp. 1142 at 1149,the harassment and termination claims

constitute the same matter for purposes of Section 7121.

       Having determined that the arbitration and Title VII litigation concern the "same matter,"

I turn to the issue ofthe forum in which the plaintiff elected to press this matter. Under Section

7121, an employee makes her election when she files a written complaint regarding the matter

pursuant to the bargaining agreement or a statutory procedure,"whichever event occurs first." 5

U.S.C. § 7121(d)and 20 C.F.R. § 1614.301(a). The plaintiff filed a Title VII complaint about

her harassment with the EEOC in 2016,and thereby irrevocably elected to adjudicate her claims

through statutory procedures. Once she committed to the statutory process, she was required to

exhaust it, see Delaney, 2009 WL 3199687, at *12(citation omitted), and Section 7121 should

have foreclosed her from challenging the same matter pursuant to the union grievance procedure.

Nevertheless, by pursuing the union grievance procedure in 2017,the plaintiff abandoned the

statutory process.

       The plaintiff admits that she has filed "many" complaints against the social security

administration arising from her supervisor's alleged harassment and retaliation. (ECF No. 14 at



                                                10
1.) Indeed, the record chronicles the plaintiffs efforts to preserve as many avenues ofrelief as

possible,"hoping to stay proceedings in one forum when the prospects for relief appeared

brighter in another, but acting to revive what [she] formerly put on hold when the effort ofthe

moment appeared on the verge of a dead end." Vinieratos, 939 F.2d at 770. These efforts thwart

the policy goals reflected in Section 7121(d)—Congress' preference that federal employees elect

a single remedy rather than split claims across agencies and courts. See Macy v. Dalton, 853 F.

Supp. 350,354(E.D. Ca. 1994). To safeguard these policy goals, courts hold that a federal

employee who abandons her elected process to pursue a remedy elsewhere fails to exhaust her

chosen remedy and thereby forecloses judicial review. Vinieratos, 939 F.2d at 770-72(citing

Rivera v. United States Postal Service, 830 F.2d 1037(9th Cir. 1987),Purtill v. Harris,658 F.2d

134(3d Cir. 1981), and McGinty v. United States Department ofthe Army,900 F.2d 1114(7th

Cir. 1990)).

       The plaintiff elected to pursue the matter of her retaliation through Title VII when she

filed a Title Vll complaint in 2016. She abandoned that statutory remedy in 2017 when she

elected to pursue the matter through union negotiated procedures, without notifying the union,

the arbitrator, or the agency that she had a Title Vll complaint on the same matter pending before

the EEOC. Accordingly, 1 find that the plaintiff failed to exhaust her statutory remedy, and

dismiss this case.


                                        CONCLUSION


       For the reasons stated above, the defendants' motion to dismiss the plaintiff's complaint

is granted. A court dismissing a pro se complaint should grant leave to amend freely, if"a

liberal reading ofthe complaint gives any indication that a valid claim might be stated." Chavis

V. Chappius,618 F.3d 162, 170(2d Cir. 2010)(alterations, quotation marks, and citation



                                               11
omitted). "The standard governing leave to amend,flexible to begin with, is further liberalized

for pro se plaintiffs." Marcelin v. Cortes-Vazquez, No. 09-CV-4303,2011 WL 346682, at *2

(E.D.N.Y. Jan. 28, 2011)(citing Fed. R. Civ. P. 15(a)(2) and Cuoco v. Moritsugu, 222 F.3d 99,

112(2d Cir. 2000)(quotation marks and citation omitted)). The Court, however, maintains

discretion to deny leave to amend "in instances of futility." Burch v. Pioneer Credit Recovery,

Inc., 551 F.3d 122, 126(2d Cir. 2008)(citation omitted). Because the plaintiff cannot

circumvent her failure to exhaust by changing her pleadings, I find that amendment of her claims

would be futile. Accordingly, the complaint is dismissed, and the Clerk of Court is directed to

close this case.




SO ORDERED.

                                                      s/Ann M. Donnelly
                                                            Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       January 2, 2020




                                               12
